BERDON, J.,
concurring. I write separately with respect to part I of the court’s opinion regarding the test for determining whether a manufacturer is liable for a design defect. I would not depart from our longstanding rule that the consumer expectation test must be employed — that is, the product “must be dangerous to an extent beyond that which would be contemplated by the ordinary consumer who purchases it, with the ordinary knowledge common to the community as to its characteristics.” 2 Restatement (Second), Torts § 402A, comment (i) (1965). Although the court today agrees that this test is to be applied to cases such as the present case, it adopts, by way of dicta, another test for “complex product designs.”
I am concerned about the court adopting a risk-utility test1 for complex product designs — that is, a test where the trier of fact considers “the product’s risks and utility and then inquires whether a reasonable consumer would consider the product unreasonably dangerous.” Adopting such a test in a factual vacuum without the predicate facts to address its full implications can lead *269us down a dangerous path.2 More importantly, adopting such a risk-utility test for “complex product designs” sounds dangerously close to requiring proof of the existence of “a reasonable alternative design,”3 a standard of proof that the court properly rejects today.4
Finally, because the court insists on addressing this issue that is not before us, I would at least sort out the burden of proof for the risk-utility test by adopting “a presumption that danger outweighs utility if the product fails under circumstances when the ordinary purchaser or user would not have so expected.” W. Prosser & W. Keeton, Torts (5th Ed. 1984) § 99, p. 702. Adoption of this presumption would lessen the concern that the risk-utility test undermines one of the reasons that strict tort liability was adopted — “the difficulty of discovering evidence necessary to show that danger outweighs benefits.” Id.

 This test is sometimes referred to as the “danger-utility test.” See W. Prosser & W. Keeton, Torts (5th Ed. 1984) § 99, p. 699.


 For example, what are the standards to determine when the product involves a complex design?


 See the second tentative draft of the Restatement (Third) of Torts: Products Liability (1995) § 2 (b), p. 12.


 For example, as the court points out, one of the factors to be weighed in the risk-utility test is “the cost and feasibility of eliminating or minimizing the risk [that] may be relevant in a particular case.”